UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4849


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LUIS MANUEL VASQUEZ-VEGA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cr-00062-FL-1)


Submitted:   May 30, 2014                 Decided:   June 11, 2014


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luis     Manuel     Vasquez-Vega       appeals       the   thirty-month

sentence imposed following his guilty plea to illegal reentry by

a felon, in violation of 8 U.S.C. § 1326(a), (b)(1) (2012).                             On

appeal, Vasquez-Vega challenges the court’s decision to depart

upward under U.S. Sentencing Guidelines Manual (“USSG”) § 4A1.3,

p.s.    (2012),       after     concluding        that    Vasquez-Vega’s         criminal

history       category     underrepresented          the       seriousness       of    his

criminal      history    and    his     likelihood       of   recidivism.        For   the

reasons that follow, we affirm.

              We review a sentence for reasonableness, applying a

“deferential         abuse-of-discretion          standard.”        Gall    v.    United

States, 552 U.S. 38, 52 (2007).                   We first review the sentence

for     “significant           procedural         error,”       including        improper

calculation of the Guidelines range, insufficient consideration

of the 18 U.S.C. § 3553(a) (2012) factors, reliance on clearly

erroneous      facts,    and     inadequate       explanation      of    the     sentence

imposed.       Id. at 51; see United States v. Lynn, 592 F.3d 572,

575    (4th   Cir.     2010).      If    we   find    the     sentence     procedurally

reasonable, we also must examine its substantive reasonableness

under the totality of the circumstances.                      Lynn, 592 F.3d at 578.

The sentence imposed must be “sufficient, but not greater than

necessary, to comply with the purposes [of sentencing].”                                18

U.S.C. § 3553(a).

                                              2
                 In reviewing a sentencing court’s departure from the

Guidelines        range,      we   consider         “whether       the      sentencing          court

acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence

from the sentencing range.”                   United States v. McNeill, 598 F.3d

161, 166 (4th Cir. 2010) (internal quotation marks omitted).

“[A]n appellate court must defer to the trial court and can

reverse      a    sentence      only     if    it   is     unreasonable,           even       if    the

sentence would not have been the choice of the appellate court.”

United    States        v.    Evans,     526    F.3d       155,    160      (4th     Cir.       2008)

(emphasis        omitted).         Nevertheless,           “[t]he       farther         the     court

diverges from the advisory guideline range,” the more we must

“carefully        scrutinize       the    reasoning         offered         by     the    district

court in support of the sentence.”                          United States v. Hampton,

441   F.3d       284,   288    (4th    Cir.     2006)      (internal         quotation          marks

omitted).

                 A sentencing court may depart upward “[i]f reliable

information        indicates       that       the    defendant’s            criminal       history

category     substantially         underrepresents               the   seriousness            of    the

defendant’s         criminal       history          or     the     likelihood            that       the

defendant will commit other crimes.”                         USSG § 4A1.3(a)(1), p.s.

In    making      this       determination,         the     court      may       rely     on       such

information        as    prior     sentences         not    used       in    the    defendant’s

criminal history calculation and “[p]rior similar adult criminal

                                                3
conduct      not    resulting       in    a       criminal       conviction.”           USSG

§ 4A1.3(a)(2)(A), (E), p.s.                In determining the extent of the

departure,     the     sentencing        court     is     to    apply    an   incremental

approach     to     the   Guidelines,         moving       to    successively      higher

criminal     history      categories      after     finding       the    prior   category

inadequate, until it reaches the criminal history category that

most   closely       resembles      the    defendant’s          criminal      history     or

likelihood     of     recidivism.         See      USSG    § 4A1.3(a)(4)(B),         p.s.;

United States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007).

             We find no abuse of discretion in either the fact or

extent of the departure imposed by the court.                           Vasquez-Vega had

five prior convictions for illegal entry, only three of which

were assigned criminal history points.                         The presentence report

(“PSR”)      also    described      Vasquez-Vega’s             extensive      history     of

illegal reentry, reaching back nearly twenty years.                           He admitted

crossing the border illegally on more than seventy occasions

between 1997 and 2010; thirty crossings were documented through

contact with Immigration and Customs Enforcement (“ICE”) between

1996   and    1999.       Because    Vasquez-Vega          did    not    challenge      this

information, the court was entitled to rely on it.                            See United

States v. Randall, 171 F.3d 195, 210-11 (4th Cir. 1999) (noting

defendant has burden to establish facts in PSR are incorrect).




                                              4
              The court also concluded that Vasquez-Vega’s criminal

history     score     did     not       reflect       his    work        as     a     coyote. *

Vasquez-Vega       argues     that       the       record    provides          insufficient

evidence    to    support    this       finding.       However,         we    conclude      the

district court did not clearly err in finding that the sheer

number of otherwise unexplained crossings to which Vasquez-Vega

admitted,        coupled     with        several       recent           illegal       reentry

convictions,      bolstered       the    testimony      of       an    ICE    agent    on   the

matter and provided sufficient evidence to support the court’s

finding.

              Based   on    Vasquez-Vega’s          pattern       of    frequent      illegal

entry, which was undeterred by five custodial sentences between

1999 and 2011, and the court’s finding regarding the purpose of

his illegal entry, we conclude the court was amply justified in

finding Vasquez-Vega’s criminal history score of IV inadequate.

Contrary    to    Vasquez-Vega’s         assertions         on    appeal,      neither      the

fact that his prior sentences were lenient, nor the fact that

his   prior      criminal    conduct        comprised        nonviolent         immigration

offenses,      required     the     court      to    impose       a    within-Guidelines

sentence.        See United States v. Zelaya-Rosales, 707 F.3d 542,

546 (5th Cir. 2013); United States v. Mejida-Perez, 635 F.3d

      *
       “‘[C]oyote’ is the term for those who facilitate unlawful
entry from Mexico.”   United States v. Rodriguez, 587 F.3d 573,
575 n.1 (2d Cir. 2009).



                                               5
351, 353 (8th Cir. 2011).               Thus, we conclude the court did not

abuse     its    discretion        in   finding      a   USSG     § 4A1.3    departure

warranted.

               Turning to the length of the departure, we find the

sentence both procedurally and substantively reasonable.                              The

court     followed       the   necessary          procedures      in     imposing     the

departure, providing specific reasons for departing and properly

applying an incremental approach when determining the length of

the sentence.         See Dalton, 477 F.3d at 199.              The district court

also appropriately applied the § 3553(a) factors when selecting

the length of the sentence.                  The court properly concluded that

Vasquez-Vega’s        flagrant      recidivism        established       a   significant

need to promote respect for the law, to deter further criminal

conduct, and to protect the public from further crime.                             See 18

U.S.C. § 3553(a)(2)(A), (B), (C).                    The court also specifically

noted that it had considered Vasquez-Vega’s early exposure to

illegal    entry      and    relied     on    this   fact   when       determining    the

extent    of    the    departure.            Affording   the    court’s     sentencing

determination the requisite deference, see Gall, 552 U.S. at 51,

we conclude its decision to depart upward by nine months was not

substantively unreasonable.

               Accordingly, we affirm the district court’s judgment.

We   dispense     with      oral   argument       because   the    facts     and    legal



                                              6
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7